In the Missouri Court of Appeals
                    Eastern District
                                          DIVISION ONE
STATE OF MISSOURI,                                )           ED103162
                                                  )
       Respondent,                                )           Appeal from the Circuit Court of the
                                                  )           City of St. Louis
v.                                                )           1222-CR02054-01
                                                  )
DARIUS HALL,                                      )           Honorable Thomas J. Frawley
                                                  )
       Appellant.                                 )           Filed: August 23, 2016

       Darius Hall ("Defendant") appeals from the judgment of his conviction of resisting a

lawful stop, a Class D felony, in violation of Section 575.150 (RSMo 2000). We dismiss

pursuant to the escape rule.

                                         BACKGROUND

       On April 9, 2012, Sergeant Kelly Fisher ("Sergeant Fisher") was surveilling a silver

Mustang—listed on the St. Louis Metropolitan Police Department's "hot sheet" as a stolen

vehicle. To stop the vehicle, officers deployed spike strips to deflate its tires. Three tires were

punctured, and the vehicle stopped in the middle of the street. Sergeant Fisher pulled up to the

vehicle, flaring her lights and sirens, but the driver sped off, entering southbound Highway I-55.

The vehicle eventually stopped on the left shoulder, partially blocking the left lane. Defendant

exited from the driver's side and fled on foot. Officers pursued and captured Defendant.

       Thereafter, Defendant was charged with resisting a lawful stop. Defendant, while out of

jail on a $750 cash-bond, failed to appear for his plea hearing. A capias warrant was issued, but
was not served on Defendant until over a year later. At the next scheduled plea hearing,

Defendant offered various excuses why he failed to appear in the first instance. Defendant again

posted bond, and the case was ultimately set for a bench trial.

       At the December 2013 bench trial, the court found Defendant guilty of resisting a lawful

stop. Sentencing was scheduled for January 31, 2014, and Defendant again failed to appear.

Another capias warrant was issued, but was not served until November 2, 2014. Defendant was

taken into custody, and was given a sentence of five years. This appeal follows.

                                           DISCUSSION

       Defendant submits one point on appeal, asserting the trial court clearly erred in

overruling his motion for judgment of acquittal and for convicting him of the class D felony of

resisting a lawful stop, in violation of his right to due process of law as guaranteed by the

Fourteenth Amendment to the United States Constitution and Article I, section 10 of the

Missouri Constitution. Specifically, Defendant contends the evidence failed to establish that he

fled in a manner that created a substantial risk of serious physical injury or death, and so the

imposition of a sentence for the felony charge was improper.

                                              Analysis

       The State argues Defendant's appeal should be dismissed pursuant to the escape rule. We

agree. "The escape rule is a judicially-created doctrine that operates to deny the right of appeal

to a criminal defendant who escapes justice." Crawley v. State, 155 S.W.3d 836, 837 (Mo. App.

E.D. 2005). A defendant who escapes or flees the jurisdiction of the court either during trial or

in the process of post-trial proceedings forfeits his rights to an appeal on the merits of the case.

State v. Crump, 128 S.W.3d 642, 642-643 (Mo. App. E.D. 2004). A defendant's failure to

appear constitutes an 'escape' for purposes of applying the escape rule. Id.



                                                  2
       Determining whether to invoke the escape rule is left to the sound discretion of the

appellate court. State v. Troupe, 891 S.W.2d 808, 811 (Mo. banc 1995). A reviewing court may

invoke procedural rules to protect the orderly and efficient use of its resources. Id. In applying

the escape rule, the relevant inquiry is whether the escape adversely affects the criminal justice

system. If so, dismissing the escapee's appeal is appropriate. Id.

       In Crump, the defendant's failure to appear "caused more than a ten-week delay between

the original and actual sentencing date, necessitated the filing of a capias warrant for his arrest

and required the efforts of law enforcement to locate and apprehend him." 128 S.W.3d at 643.

These actions "adversely affected the criminal justice system." Id.

       Here, as both Defendant and the State recognize in their briefs, Defendant's failure to

appear for his sentencing hearing caused an exorbitantly long delay—over nine months—in the

adjudication of his case. His absence required the court and law enforcement to spend additional

resources. This was the second such delay, as Defendant's first capias warrant went unserved for

almost a year. Lest we forget, Defendant was charged with resisting a lawful stop—because he

recklessly fled from the officers. Flight is Defendant's habit, and his case is exactly the reason

why the escape rule exists. Those who seek protection from the legal system must be willing to

abide by all the rules and decisions of that legal system. Troupe, 891 S.W.2d at 810.

                                          CONCLUSION

       In the exercise of this court's sound discretion, we conclude the escape rule should be

applied and Defendant's appeal shall be dismissed.



                                                      ___________________________________
                                                      Lisa P. Page, Judge

Robert M. Clayton III, P.J., Mary K. Hoff, J., ______.

                                                  3